People v Silber (2017 NY Slip Op 06466)





People v Silber


2017 NY Slip Op 06466


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2014-06221
 (Ind. No. 13-00215)

[*1]The People of the State of New York, respondent, 
vYoel Silber, appellant.


Fishlin & Fishlin, PLLC, Mount Kisco, NY (Todd A. Fishlin of counsel), for appellant.
Thomas P. Zugibe, District Attorney, New City, NY (Itamar J. Yeger and Carrie A. Ciganek of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Rockland County (Nelson, J.), rendered June 10, 2014, convicting him of grand larceny in the fourth degree and issuing a bad check (10 counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant deposited 10 checks drawn on business checking accounts at Citibank into a business checking account at Provident Bank and withdrew certain funds made available by the deposits. The deposited checks were returned unpaid by Citibank due to insufficient funds in the defendant's accounts. The defendant was convicted of grand larceny in the fourth degree and 10 counts of issuing a bad check.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt (see Penal Law §§ 155.05[1]; 155.30[1]; 190.05[1]; 190.10[1], [2]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe their demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that he was deprived of the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708, 712-713; People v Baldi, 54 NY2d 137, 147).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
RIVERA, J.P., DILLON, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court